Citation Nr: 0420914	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971, including combat service in the Republic of Vietnam.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, among other things, granted 
entitlement to service connection for post-traumatic stress 
disorder and assigned an initial disability evaluation of 10 
percent thereto.  The veteran appeals the assignment of the 
initial rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences occupational and social 
impairment with reduced reliability and productivity due to 
symptoms of post-traumatic stress disorder such as impairment 
of short-term memory, impaired judgment and disturbances of 
mood.


CONCLUSION OF LAW

Criteria for an initial rating of 50 percent for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which directs the use of a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record reveals that the veteran began 
treatment at a VA medical center in January 2003 for the 
symptoms of post-traumatic stress disorder.  Upon initial 
evaluation with a psychologist, the veteran described being 
easily distracted, having flashbacks and intrusive thoughts 
of his combat experiences, angry outbursts, depression, 
hyperarousal, and a tendency to isolate himself.  There was 
no evidence of psychosis.  An Axis I diagnosis of post-
traumatic stress disorder was rendered and a Global 
Assessment of Functioning (GAF) score of 42 was assigned.  
Subsequent treatment records show that the veteran is 
prescribed medication for his chronic symptoms, has a primary 
complaint of an inability to control his anger, and has 
related only being able to work on a part-time basis.  

Treatment records dated through June 2003 reflect GAF scores 
between 41 and 45.  In May 2003, the veteran's treating nurse 
practitioner opined that the veteran had adequate insight and 
judgment, organized and logical thought processes, an 
appropriate affect, a depressed mood, clear speech with 
relevant answers, and showed no sign of psychosis.  Again it 
was noted that the veteran had difficulty with anger 
outbursts.  Diagnoses of post-traumatic stress disorder, 
depression and memory loss were rendered and a GAF score of 
41 was assigned.

The veteran underwent VA examination by a psychologist in 
February 2003 and complained of difficulty sleeping, 
intrusive thoughts, nightmares, isolative behavior, and being 
easily angered and agitated.  It was noted that the veteran 
did not work because of difficulty getting along with others, 
but that he assisted his wife in her real estate business, a 
profession in which he previously had worked.  The veteran's 
affect was found to be appropriate and his thought processes 
logical.  He was oriented.  The psychologist opined that the 
veteran was employable and had only mild symptoms of post-
traumatic stress disorder.  This examiner assigned a GAF 
score of 70.

In February and again in March 2003, the veteran's treating 
VA nurse practitioner submitted a statement reflecting that 
the veteran's symptoms of post-traumatic stress disorder 
included insomnia, nightmares, flashbacks, uncontrollable 
anger, chronic depression, isolative behavior, difficulty 
concentrating and forgetfulness.  The medical professional 
opined that there was little hope of any significant 
improvement.

In July 2003, the veteran underwent VA examination by a 
psychiatrist who examined the veteran's claims folder and 
treatment records.  The veteran complained of anxiety, 
depression, mood swings, angry outbursts, sleeplessness, 
fatigue, intrusive thoughts and nightmares of combat 
experiences, difficulty concentrating, problems with his 
short-term memory, a limited attention span, and some 
paranoia.  It was noted that the veteran had part-time 
employment, but had not been able to maintain stable 
employment for over ten years.  The veteran was found to be 
well-groomed, alert, oriented, and somewhat sad and withdrawn 
with no evidence of acute psychotic symptoms.  His mood was 
anxious and depressed, affect constricted.  After a complete 
interview of the veteran, it was determined that he had 
limited insight and judgment, diminished cognitive 
functioning, concentration, attention span and short-term 
memory.  The veteran exhibited obvious difficulty maintaining 
his train of thought.  An Axis I diagnosis of chronic 
moderate post-traumatic stress disorder was rendered and a 
GAF score of 58 to 60 was assigned.

In November 2003, the veteran submitted his VA Form 9, Appeal 
to Board of Veterans' Appeals, with a very succinct statement 
reflecting his current state of disability.  He reiterated 
that his primary concern was his angry outburst, related that 
he had an inability to socialize, and reported that he no 
longer held his part-time job.  The veteran stated that he 
continued with regular treatment for his symptoms of post-
traumatic stress disorder and took numerous prescribed 
medications.

Given the evidence as outlined above, the Board finds that 
the veteran's disability from post-traumatic stress disorder 
more nearly approximates occupational and social impairment 
with reduced reliability and productivity due to symptoms of 
post-traumatic stress disorder such as impairment of short-
term memory, impaired judgment and disturbances of mood.  
Specifically, the veteran's uncontrollable anger, depression, 
and fatigue due to sleeplessness limit his ability to 
maintain work and social relationships.  Thus, the criteria 
for a 50 percent disability rating have been met.  A higher 
evaluation of 70 percent is not appropriate for assignment, 
however, because the evidence does not portray an individual 
who has obsessional rituals, is suicidal, experiences near-
continuous panic or depression limiting his ability to 
perform his daily functions, is disoriented and neglectful of 
his personal hygiene.  The veteran has continued to present 
for both evaluation and treatment as an oriented, well-
groomed individual with organized thoughts even though he is 
easily distracted.  The Board fully acknowledges that the GAF 
scores assigned during treatment represent serious symptoms 
as per the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV) and finds that the 
assignment of a 50 percent rating is consistent with the 
presence of serious symptoms.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected psychiatric disability, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization and treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  

The Board does not doubt that limitation caused by difficulty 
getting along with others and difficulty concentrating have 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 50 percent schedular evaluation assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the veteran and there is no 
evidence of record to suggest the need for assignment of 
staged ratings.



II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in October 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his original claim of entitlement to service connection for 
post-traumatic stress disorder and the responsibilities of VA 
and the veteran in obtaining evidence.  The letter stated 
that (1) the evidence needed to substantiate the veteran's 
claim was, among other things, evidence that the veteran 
currently had a disability as a result of an inservice injury 
or disease, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Furthermore, the Board notes that VA 
does not have an obligation to provide additional notice of 
the information and evidence necessary to substantiate issues 
raised in a notice of disagreement if original notice was 
given.  See VA General Counsel Opinion, VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was given the opportunity to testify 
before an RO hearing officer and/or the Board, but declined 
to do so.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A 50 percent initial rating for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



